Citation Nr: 0510618	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  94-45 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel








INTRODUCTION

The veteran had active service from September 1970 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1994, which declined to reopen the veteran's 
claim for service connection for PTSD.  Subsequently, the 
Board, in a decision dated in June 1999, reopened the claim 
and remanded the case for development and consideration on 
the merits.  In July 2003, the case was again remanded.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
an in-service stressor has not been otherwise confirmed or 
verified.

2.  PTSD, if present, was first demonstrated many years after 
service and it is not etiologically related to any in-service 
occurrence or event.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. §§ 
1101, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran contends that he suffers from PTSD as a result of 
his Vietnam experiences.  However, the veteran is a layman, 
and, as such, is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 495 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  The Board notes that the diagnostic 
criteria, including those related to stressors, set forth in 
The American Psychiatric Association: Diagnostic And 
Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM-
IV) for mental disorders have been adopted by the VA.  38 
C.F.R. § 4.125.  

According to the diagnostic criteria, a diagnosis of PTSD 
requires exposure to a stressor, i.e., a traumatic event, and 
a response involving intense fear, helplessness, or horror.  
If it is not shown that a veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The veteran served in Vietnam from November 1971 to June 
1972.  The service records do not show any combat awards or 
decorations.  His service personnel records from the time he 
was in Vietnam indicate that he was initially assigned to a 
headquarters company.  From January to June 1972, he was 
assigned to a transportation support battalion performing 
duties as a security guard.  This occupational specialty 
alone is not sufficient to establish combat participation.  
Indeed, according to a copy of an Operational Report of the 
US Army Support Command in Da Nang, dated in December 1971, 
submitted by the veteran, a trial period during which 
personnel from the 101st Airborne Division were provided for 
brief security guard rotations in Da Nang was unsatisfactory, 
for several reasons, one being that "[t]he combat troops 
looked upon this static guard duty in Da Nang as a 
vacation."  

Thus, upon the evidence of record, the Board is unable to 
find that the veteran personally participated in combat.  As 
it is not shown that he engaged in combat, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet.App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The veteran contends that he witnessed a Vietnamese girl 
pinned to a wall with a stake, and also saw a truck explode 
due to a grenade in the gas tank, and attempted to assist in 
helping the severely injured driver.  The service department 
was not able to verify these specific stressors; the 
information provided neither proves nor disproves his 
contentions.  The information provided shows that there were 
several "stand off" attacks on the base, with one U.S. 
serviceman killed in action at Da Nang during the veteran's 
tour of duty in Vietnam (in April 1972), and 11 South 
Vietnamese, with more wounded of both groups.  These reports 
do not list civilian casualties.  Thus, while the veteran's 
specific stressors are not corroborated, there is sufficient 
evidence to show that there were stressful events occurring 
while the veteran was in Vietnam, although the veteran's 
proximity to any such events is not corroborated.  

With respect to a medical diagnosis, service medical records 
do not show any psychiatric findings or treatment, although 
the veteran indicated, on both the entrance and separation 
examinations, a history of "nervous trouble of any sort."  
The separation examination medical history also included a 
history of "depression or excessive worry," as well as a 
suicide attempt, possibly while the veteran was under the 
influence of drugs and/or alcohol.  Personnel records show 
that the veteran had behavioral problems in service, which 
resulted in courts-martial and a discharge under honorable 
conditions.  However, no abnormal psychiatric findings or 
diagnoses were provided.  In addition, subsequent to service, 
a mental status examination on a VA examination in January 
1975 was normal.  

After that, the medical evidence shows psychiatric treatment 
beginning in 1987, and continuing sporadically to the present 
time.  During this time, he has also undergone a number of 
evaluations, for both therapeutic and disability evaluation 
purposes.  This medical evidence shows that while the veteran 
has been diagnosed with PTSD on a few occasions, on none of 
these was any specific stressor reported.  Where the symptoms 
were thought to suggest the possibility of PTSD (rule out 
PTSD noted as a diagnosis), in-depth evaluations did not 
confirm the presence of PTSD.  Although the veteran reports a 
history of behavioral and psychological problems since his 
return,  the veteran is a layman, and, as such, is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 (1992).  He 
has other psychiatric diagnoses, such as recurrent major 
depression, as well as a longstanding history of alcohol 
dependence, and a past history of polysubstance abuse.  He 
has a number of criminal convictions, reportedly due, in 
chief, to substance-related problems, such as possession of 
illegal drugs and driving while intoxicated.  

For example, on the admission examination of a VA psychiatric 
hospitalization from June to July 1987, the veteran was noted 
to exhibit some symptoms of PTSD  but the final diagnoses 
were alcohol dependence and polysubstance abuse.  In 
September 1997, he was admitted for two days for evaluation 
of whether PTSD was present, but psychological testing during 
that admission did not support a diagnosis of PTSD.  The 
MMPI, in particular, resulted in a low score for PTSD scale 
items, although longstanding alcohol problems and personality 
issues were suggested.  The presence of PTSD was again 
suggested, but not confirmed, in VA psychiatric treatment 
records dated from March to April 1994.  

In May 1994, a psychological evaluation was conducted by A. 
Zbik, Psy.D, in connection with a disability determination.  
The veteran reported a history of psychological and 
behavioral problems since Vietnam.  The diagnoses were 
recurrent major depression with suicidal features; PTSD; and 
intermittent explosive disorder.  No specific stressors were 
mentioned.  An evaluation in September 1996, in connection 
with a claim or disability benefits with the Social Security 
Administration (SSA), resulted in a diagnosis of PTSD, but 
was similarly devoid of any mention of a stressor.  Records 
from Counseling Associates show the veteran's treatment from 
1998 to 1999.  Although the initial evaluation resulted in 
diagnoses of polysubstance abuse, major depression, rule out 
personality disorder, the regular treatment records noted a 
diagnosis of PTSD; again, however, no stressor was reported.  

VA treatment records show that on a February 1999 evaluation, 
the examiner concluded that there was not sufficient 
information to determine whether he had PTSD.  In April 1999, 
it was noted that although the veteran said he had prior 
diagnosis of PTSD, he denied being in any life-threatening 
situation himself, and had never been in combat.  He said he 
saw a young girl getting killed, but denied flashbacks or 
nightmares with this content.  He had nightmares of shadows 
but did not reexperience any designated trauma.  Based on 
this, and other findings, the doctor did not find PTSD to be 
present.  (The Board observes that although a personally 
life-threatening situation is no longer a requirement for a 
stressor, the doctor at this time also indicated that the 
veteran was not experiencing PTSD symptoms due to the claimed 
stressors.)

In November 2004, a VA examination was conducted, with a 
review of the claims file.  The veteran said that on one 
occasion, the Vietcong blew up a truck which he had allowed 
to pass through the gate and he was frightened that others 
would blow up.  He said he saw people covered with blood, and 
said that incoming rocket and mortar attacks at Da Nang had 
frightened him.  The examiner concluded that although the 
veteran had some symptoms of PTSD, he did not meet the DMS-IV 
criteria for PTSD.  Specifically, his stressors were 
nonspecific and there was no documentation that he was 
exposed to a stressor or that his response involved intense 
fear, helplessness, or horror.  The diagnosis was chronic 
alcohol dependence.  

Thus, there is no diagnosis of PTSD based on a specific 
verified (or verifiable) stressor.  The Board finds that the 
evidence establishes that the veteran does not have PTSD of 
service onset, or due to any in-service events.  The 
preponderance of the evidence is against the claim for 
service connection for PTSD; thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir.). 

Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, which requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).   Because the rating action on appeal in this case 
was already decided - and appealed - by the time the VCAA was 
enacted, the RO did not err in not providing such notice 
prior to the initial determination, and he has been provided 
subsequent notice and process.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  

In this regard, in October 2003 and April 2004, the RO sent 
the veteran letters, informing him of the change in the law 
resulting from the VCAA, of the evidence necessary to 
substantiate his claim, and of his and VA's respective 
obligations to obtain specified different types of evidence.  
Although he was not explicitly told to submit all pertinent 
evidence in his possession, the detailed explanation 
contained in that letter served to convey that information.  
Additional information concerning the evidence necessary to 
substantiate his claim, the relevant legal authority, and of 
the reasons his claim was denied was provided in the rating 
decisions, statement of the case, and supplemental statements 
of the case, and Board remands. 

Thus, the Board finds that the notice provisions of the law 
have been satisfied, and that any failure to have fully 
complied with these requirements prior to the rating actions 
on appeal has not resulted in any prejudice to the veteran, 
and, therefore, any such error was harmless.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Bernard v. Brown, 4 Vet.App. 384 (1993).  

With respect to the duty to assist, in March 2002, the 
veteran provided a list of facilities from which he said he 
had been treated for psychiatric conditions, including PTSD, 
since discharge.  VA and private treatment records identified 
by the veteran were obtained, and SSA records have been 
obtained.  A VA examination was provided, and the VA obtained 
as much verification of potential stressors as possible, in 
light of the degree of identifying information.  There has 
been no other potentially relevant evidence identified by the 
veteran which has not been obtained.  

Thus, the Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


